DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a mortise lock comprising: a mortise housing base; a mortise housing face plate; a mortise housing cover plate; a deadbolt; a deadbolt shaft; a deadbolt spring; a T-turn hub; a bolt retraction hub; a bolt retraction lever; a trigger lever; a trigger lever spring; a bolt release actuator; a lock block lever; a lock block; a lock block spring; a first lever hub; a second lever hub; and a lever hub spring, wherein, said mortise housing base comprises a first side, an upper side, a lower side, and a retracting side, said mortise housing face plate comprises an inside surface, an outside surface, a first edge, a second edge, an upper edge, and a lower edge, said mortise housing cover plate comprises an outside surface, an upper edge, a lower edge, an opening edge, and a retracting edge, said deadbolt is a rigid rectangular cuboid shaped member that comprises an upper deadbolt wing, an upper deadbolt wing pivot pin, an upper deadbolt wing latch protrusion, an upper deadbolt wing heel protrusion, a deadbolt wing spring, a lower deadbolt wing, a lower deadbolt wing pivot pin, a lower deadbolt wing latch protrusion, and a lower deadbolt wing heel protrusion, said deadbolt shaft is a rigid oblong planar member with a first side, a second side, an upper edge, a lower edge, an opening edge, a retracting edge, and a longitudinal axis that comprises a deadbolt attachment arm, a pendulum arm pocket, a tab, and a trigger lever notch, said deadbolt spring is a torsion spring with a center, a first side arm, and a second arm, said T-turn hub is a hub or center of a wheel or rotating member that comprises a socket, a first lock cylinder catch arm, a second lock cylinder catch arm, and a fork arm, said bolt retraction hub is a hub or center of a wheel or rotating member that comprises a socket and a pendulum arm, said bolt retraction lever is a rigid oblong planar member with a first side, a second side, and a longitudinal axis that comprises a pivot hole, an upper arm, a lower arm, and a pin, said trigger lever is a rigid oblong planar member with a first side, a second side, and a longitudinal axis that comprises a pivot hole, a first arm, a pin, a second arm, and a catch tab, said trigger lever spring is a torsion spring with a center, a first side arm, and a second arm, said bolt release actuator is a rigid solid rectangular cuboid member that comprises a cam surface, a slot track, and a button, said lock block lever is a rigid oblong planar member with a first side, a second side, and a longitudinal axis that comprises a pivot hole, an upper arm, and a lower arm, said lock block is a rigid solid rectangular cuboid member that comprises a first tab, a second tab, a lock block lever pocket, a first heel, a second heel, and a spring ridge, said lock block spring is a torsion spring a center, a first side arm, and a second arm, said first lever hub is a hub or center of a wheel or rotating member comprising a socket, a key tab, a bolt retraction arm, and a lock block arm, said second lever hub is a hub or center of a wheel or rotating member comprising a socket, a key tab, a bolt retraction arm, and a lock block arm, said lever hub spring is a torsion spring with a center, a first side arm, and a second arm, said mortise housing face plate is reversibly attachable to said mortise housing base, said mortise housing cover plate is reversibly attachable to said mortise housing base, said deadbolt is rigidly attached to said deadbolt attachment arm, said deadbolt and said deadbolt shaft are slideably attached to said mortise housing base and said mortise housing face plate, said upper deadbolt wing is pivotally attached to said deadbolt with said upper deadbolt wing pivot pin, said lower deadbolt wing is pivotally attached to said deadbolt with said lower deadbolt wing pivot pin, said deadbolt wing spring is a compression spring with an upper end attached to said upper deadbolt wing heel protrusion and a lower end attached to said lower deadbolt wing heel protrusion, said deadbolt spring is pivotally attached to said mortise housing base, said T-turn hub is pivotally attached to said mortise housing base and said mortise housing cover plate, said bolt retraction hub is pivotally attached to said mortise housing base, said bolt retraction lever is pivotally attached to said mortise housing base, said trigger lever is pivotally attached to said mortise housing base, said trigger lever spring is pivotally attached to said mortise housing base, said bolt release actuator is slideably attached to said mortise housing base and said mortise housing face plate, said lock block lever is pivotally attached to said mortise housing base, said lock block is to said mortise housing base and said mortise housing cover plate, said lock block spring is pivotally attached to said mortise housing base, said first lever hub is pivotally attached to said mortise housing base, said second lever hub is pivotally attached to said mortise housing cover plate, and said lever hub spring is pivotally attached to said mortise housing base.


The closest prior art of record, U.S. Patent Number 7,188,870 to Huang, discloses a mortise lock (10) comprising: a mortise housing base (20); a mortise housing face plate (28); a mortise housing cover plate (30); a deadbolt (42); a deadbolt shaft (shaft extending from the proximal end of the bolt); a deadbolt spring (spring wrapped about the bolt shaft); a T-turn hub (32); a bolt retraction hub (hub positioned below 32 in figure 1 that contacts 40); a bolt retraction lever (arm that extends downward to the bolt release actuator); a trigger lever (52); a trigger lever spring (biasing means for 52); a bolt release actuator (door closed sensor disposed below the bolt); a lock block lever (34); a lock block (44); a lock block spring (56); a first lever hub (38); a second lever hub (opposed side of 38); and a lever hub spring (spring adjacent the lower edge of the face plate), wherein, said mortise housing base comprises a first side, an upper side, a lower side, and a retracting side (as shown in figures 2 and 3), said mortise housing face plate comprises an inside surface, an outside surface, a first edge, a second edge, an upper edge, and a lower edge (as shown in figures 2 and 3), said mortise housing cover plate comprises an outside surface, an upper edge, a lower edge, an opening edge, and a retracting edge (as shown in figures 2 and 3), where said deadbolt is a rigid rectangular cuboid shaped member (figure 3).
However, Huang does not disclose an upper deadbolt wing, an upper deadbolt wing pivot pin, an upper deadbolt wing latch protrusion, an upper deadbolt wing heel protrusion, a deadbolt wing spring, a lower deadbolt wing, a lower deadbolt wing pivot pin, a lower deadbolt wing latch protrusion, and a lower deadbolt wing heel protrusion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to automatic locking mortise locks and latching deadbolts:

U.S. Patent Number 10,422,164 to Cheng; U.S. Patent Number 9,803,395 to Chen; U.S. Patent Number 8,641,104 to Tien; U.S. Patent Number 8,292,336 to Moon; U.S. Patent Number 7,836,737 to Lin; U.S. Patent Number 7,497,486 to Davis et al.; U.S. Patent Number 5,820,177 to Moon; U.S. Patent Number 4,566,725 to Klein; U.S. Patent Number 3,672,714 to Schultz; U.S. Patent Number 3,175,376 to Cantwell; U.S. Patent Number 2,668,073 to Collar et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
May 20, 2022